In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated November 5, 1970, which denied the application without a hearing. Order reversed, on the law, and application granted to the extent of directing a hearing to be held in the County Court and a new determination to be there made. Defendant’s claim that he was coerced into making the guilty plea and that, in effect, he had grounds for appeal in that the sentence was excessive, since he was promised 30 months and given a maximum of 5 years, presents an issue for a hearing under People v. Saunders, (35 A D 2d 591, affd. 28 N Y 2d 196). Rabin, P. J., Hopkins, Munder Martuscello and Brennan, JJ., concur.